In an action to recover damages for personal injuries, the defendants New York City Transit Authority and Manhattan and Bronx Surface Transit Operating Authority appeal from an order of the Supreme Court, Kings County (Greenstein, J.), dated April 6, 1994, which denied their motion pursuant to CPLR 3212 for summary judgment dismissing the complaint insofar as it is asserted against them or, pursuant to CPLR 3211, to dismiss the complaint insofar as it is asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff was injured when she slipped and fell over a *581protruding metal bar in the area of a bus shelter situated at the intersection of East New York Avenue and Ralph Avenue in Brooklyn. The appellants correctly note that responsibility for the maintenance of the bus shelter area rested with the defendant City of New York (see, Panso v Triboro Coach Corp., 172 AD2d 813). However, the plaintiff alleged that the appellants actually created the condition which caused her injury. In addition, the plaintiff alleged a special use or benefit of the area by the appellants. Therefore, since the complaint states a cause of action and there are questions of fact as to the plaintiff’s allegations, the court properly denied the appellants’ motion (see, Dursi v New York City Tr. Auth., 198 AD2d 470). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.